DETAILED ACTION

Notice of Pre-AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Arguments
Applicant's arguments filed 11/16/2022 have been fully considered but they are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 16-21, 23, 24, and 26-29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pierpont (US 5484412, of record) in view of Hlavka (US 2006/0111692, of record).
Regarding claim 16, Pierpont discloses an assembly comprising: a delivery catheter defining at least one lumen therethrough (Fig. 1: “guiding catheter 41”); a deployment catheter that is positionable through the at least one lumen of the delivery catheter (Fig. 1: “anchoring catheter 22”), the deployment catheter including a steerable distal region (Fig. 1: “anchoring catheter 22” is steerable); a balloon assembly including a first balloon and a second balloon (Fig. 1: “balloon 38” and “balloon 18A”), the second balloon coupled to the steerable distal region of the deployment catheter (Fig. 1: “balloon 38” is coupled to a distal region of “anchoring catheter 22”) and inflatable to extend distally of a distal tip of the steerable distal region of the deployment catheter (Fig. 1: “balloon 38” expands in distal direction); and a support catheter extending through the first and second balloons and defining a lumen therethrough (Fig. 1: “balloon dilation catheter 18”), wherein the first balloon is fixed to the support catheter (Fig. 1: “balloon 18A” is fixed to the “catheter 18”) and wherein a position of the second balloon, inflated distally of the distal tip of the steerable distal region of the deployment catheter, is adjustable along the support catheter proximal of the first balloon (Fig. 1: “balloon 38” may be adjusted with respect to the “balloon dilation catheter 18” because they can move independently of each other).  Pierpont does not explicitly disclose that the assembly is a robotic assembly.  However, Hlavka teaches a robotic catheter device (Abstract).  Thus, it would have been obvious to one of ordinary skill in the art before the invention was made to apply the robotic control of a catheter to the catheter system of Pierpont, as to provide robotic control of a guided catheter which may be more precise and controlled than freehand navigation.
Regarding claim 17, Pierpont does not explicitly disclose that the second balloon of the balloon assembly includes an imaging balloon.  However, Hlavka does teach that the robotic catheter is equipped with an imaging element (Fig. 15, [0020]: “ultrasound transducers 726 to image”) immediately after teaching that the robotic catheter is to be anchored by an attached balloon to adjacent tissue ([0019]: “anchoring mechanisms”).  One having ordinary skill in the art would have recognized that an anchored imaging element would optimize image acquisition by minimizing motion blur.  Additionally, the inflation of an anchoring balloon, taught in the immediately preceding paragraph ([0019]) is clearly a means of supporting a subsequent task of the robotic catheter.  Thus, it would have been obvious to one of ordinary skill in the art before the invention was made to apply the catheter of Hlavka having an “imaging balloon” to the catheter system of Pierpont, as to provide minimal motion blur during image acquisition using the robotic catheter.
Regarding claim 18, Pierpont disclose that the first balloon of the balloon assembly includes an anchoring balloon coupled to the support catheter distally from the imaging balloon (Fig. 3: “anchoring catheter 22” carries “external balloons 36, 38”).
Regarding claim 19, Pierpont discloses that the anchoring balloon is inflatable independently of the imaging balloon (2:21-23).
Regarding claim 20, Pierpont discloses that the support catheter extends between the imaging balloon and the anchoring balloon (Fig. 1: “balloon dilation catheter 18” extends between the two balloons).
Regarding claim 21, Pierpont discloses that the lumen of the support catheter is configured for passage through the imaging and anchoring balloons to a region distal of the anchoring balloon (Fig. 1: “balloon dilation catheter 18” extends past the anchoring balloon).  
Regarding claim 23, Pierpont discloses that the balloon assembly is inflatable into contact with surrounding tissue (Fig. 1).
Regarding claim 24, Hlavka discloses that the balloon assembly supports an energy source (Fig. 1: “balloon 38 and 18A” physically support the catheter against surrounding tissue by engaging/anchoring the catheter, which is itself connected to an electrical source of energy).

Regarding claim 26, Pierpont does not explicitly disclose a control element for articulating the steerable distal region, however Hlavka does (Figs. 1-4, [0007]: “control system”; [0009]: “operator control station).  Thus, it would have been obvious to one of ordinary skill in the art before the invention was made to apply the control of Hlavka to the system catheter of Pierpont, as to provide conventional control over a navigated instrument.
Regarding claim 27, Pierpont does not explicitly disclose that the control element includes a pull wire, however Hlavka does ([0008], Figs. 6 and 7 show pull wires).  Thus, it would have been obvious to one of ordinary skill in the art before the invention was made to apply the pull wire of Hlavka to the catheter system of Pierpont, as to provide conventional means of manipulating a steered catheter.
Regarding claim 28, Pierpont does not explicitly disclose that the pull wire is spooled around a drive assembly, however Hlavka does ([0008], Figs. 6 and 7 show pull wires spooled around a drive assembly).  Thus, it would have been obvious to one of ordinary skill in the art before the invention was made to apply the drive assembly of Hlavka to the catheter system of Pierpont, as to provide conventional means of manipulating a steered catheter.
Regarding claim 29, Pierpont does not explicitly disclose that an imaging element is coupled to the balloon assembly.  However, Hlavka does teach that the robotic catheter is equipped with an imaging element (Fig. 15, [0020]: “ultrasound transducers 726 to image”) immediately after teaching that the robotic catheter is to be anchored by an attached balloon to adjacent tissue ([0019]: “anchoring mechanisms”).  One having ordinary skill in the art would have recognized that an anchored imaging element would optimize image acquisition by minimizing motion blur.  Additionally, the inflation of an anchoring balloon, taught in the immediately preceding paragraph ([0019]) is clearly a means of supporting a subsequent task of the catheter.  Thus, it would have been obvious to one of ordinary skill in the art before the invention was made to apply the catheter of Hlavka having an “imaging balloon” to the catheter system of Pierpont, as to provide minimal motion blur during image acquisition using the robotic catheter.

Claim(s) 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pierpont (US 5484412, of record) in view of Hlavka (US 2006/0111692, of record), as applied to claim 24 above, in view of Starksen (US 2005/0119523, of record).
Regarding claim 25, neither Pierpont nor Hlavka explicitly disclose that the energy source comprises a light emitting diode or an optical fiber.  However, Starksen teaches a catheter equipped with an optical fiber ([0043]: “fiber optic device”).  Thus, it would have been obvious to one of ordinary skill in the art before the invention was made to incorporate the optical fiber of Starksen’s catheter with the catheter system of Pierpont and Hlavka, as to provide a well-known manner of communicating optical signals along a flexible catheter body.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason M Ip whose telephone number is (571)270-5387.  The examiner can normally be reached on Monday - Friday 9a-5p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M IP/
Primary Examiner, Art Unit 3793